Citation Nr: 1038858	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a 
left wrist disability.  

2.  Entitlement to service connection for a left forearm 
disability, to include as secondary to a left wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, continued the Veteran's 10 percent rating for 
residuals, shell fragment wound, left wrist with retained foreign 
bodies, and denied service connection for history of Kienbocks 
disease with post operative left wrist/forearm scar from left 
radical ostomy for malunion and fracture (also claimed as left 
wrist scar, residual of shell fragment wound to left wrist).

The issues have been recharacterized to better comport to the 
evidence of record.  

A January 2009 Decision Review Officer (DRO) decision granted the 
Veteran service connection for an asymptomatic scar, residual 
shell fragment wound, left wrist, with a 0 percent evaluation, 
effective August 5, 1991.  The Veteran did not file a notice of 
disagreement (NOD) with this rating decision and, because the 
evaluation of the Veteran's now service-connected asymptomatic 
scar, residual shell fragment wound, left wrist, is not on 
appeal, the Board will not discuss it in its discussion of 
whether an evaluation in excess of 10 percent for a left wrist 
disability is warranted.  See 38 C.F.R. § 20.202.

The issue of service connection for a left forearm disability, to 
include as secondary to a left wrist disability, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.







FINDING OF FACT

The Veteran's left wrist disability does not involve ankylosis of 
the wrist joint; nor does his left wrist disability individually 
involve two or more major or minor joints or manifest as complete 
or incomplete paralysis of any nerve or nerve group or as a 
moderately severe muscle disability of Muscle Groups VII or VIII.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a left 
wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.56, 4.59, 4.7, 4.71(a), 4.73, 4.124a, 4.118, Diagnostic 
Codes (DCs) 5003, 5024, 5214, 5215, 5307, 5308, 8510-8519 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice by 
letters dated in December 2005 and March 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim, and the relative duties of VA 
and the claimant to obtain evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations as to the severity of his service connected 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks a higher evaluation for his left wrist 
disability.  His representative argues that since the Veteran's 
left wrist disability is in receipt of the maximum rating under 
its diagnostic code, an extra-schedular rating is warranted.  

In November 1991, the RO granted service connection for fragment 
wound, left wrist, with RFB (retained foreign body), assigning a 
0 percent evaluation effective August 5, 1991, under 38 C.F.R. § 
4.71a, DC 5299-5215.  A June 2004 rating decision granted the 
Veteran a 10 percent evaluation, under 38 C.F.R. § 4.71a, DC 
5299-5215, effective August 6, 2003.  The rating decision on 
appeal continued the Veteran's 10 percent rating under the same 
diagnostic code.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The diagnostic codes pertaining to the function of the wrist are 
DCs 5214 and 5215 and, if they involve degenerative arthritis or 
a disability listed in DCs 5013-5024, DC 5003.  38 C.F.R. § 
4.71(a).

Although the Veteran is currently rated only under 38 C.F.R. § 
4.71a, DC 5299-5215 for limitation of motion of the wrist, 
because the Veteran's disability involves a shell fragment wound 
incurred in Vietnam, it could also be rated for neurologic and 
muscle disabilities.  

However, a muscle injury evaluation will not be combined with a 
peripheral nerve paralysis evaluation of the same body part 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a).  Furthermore, assigning multiple ratings for 
the Veteran's left wrist disability, including for a muscle 
injury and limitation of motion, would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14.  

Disability in the field of neurological conditions and convulsive 
disorders is ordinarily rated in proportion to the impairment of 
motor, sensory or mental function, with consideration to be 
afforded to factors such as complete or partial loss of use of 
one or more extremities.  Reference should be made to the 
appropriate schedule.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 C.F.R. § 
4.120.

A VA examination was conducted in January 2006.  The Veteran 
reported that he agrees with the rating he has for his left 
wrist, so he does not want to have any further evaluation of it.  
A diagnosis of left wrist condition, stable, was given, and the 
examiner noted that the Veteran declined examination today 
because he does not want any increase on his disability of the 
left wrist.  

A VA examination was conducted in January 2008.  The examiner 
noted that in 1968 the Veteran sustained a shell fragment wound 
to his left wrist during combat.  The Veteran reports that he 
initially did not receive any medical treatment for his injury to 
the left wrist and just had some small lacerations to the left 
wrist that he thought were not important.  In 1970 he was x-rayed 
and informed that the pain in his left wrist was due to an old 
shell fragment wound with retained foreign bodies.  Currently, 
the Veteran has daily pain in the left wrist joint.  A physical 
examination revealed that the Veteran had 60 degrees of 
dorsiflexion, 50 degrees of palmar flexion, 15 degrees of radial 
deviation, and 25 degrees of ulnar deviation of the left wrist.  
Pain in the left wrist ends at 50 degrees of dorsiflexion and 50 
degrees of palmar flexion.  On acute flare-ups of pain there is 
50 percent less range of motion.  On repetitive motion of the 
left wrist dorsiflexion is decreased to 50 degrees, palmar 
flexion is decreased to 40 degrees, radial deviation decreased to 
30 degrees, and ulnar deviation is decreased to 15 degrees.  Pain 
in the left wrist has a major functional impact and there is a 
lack of endurance and chronic fatigue, with pain being the most 
pronounced.  Functional impairment is moderate.  The examiner 
noted that there is no ankylosis of the left wrist.  A diagnosis 
of traumatic tendinitis involving the left wrist with limited 
range of motion, associated with tiny 1-2 millimeter metallic 
soft tissue foreign bodies, was given.  

Under DC 5214, ratings are warranted for favorable, unfavorable, 
and positions other than favorable ankylosis of the wrist.  38 
C.F.R. § 4.71a.  The January 2008 VA examiner specifically noted 
that the Veteran did not have ankylosis of his left wrist.  The 
Veteran has never been diagnosed with, nor does he contend, that 
his left wrist has any type or degree of ankylosis.  Therefore, 
the Veteran's left wrist disability is not entitled to a rating 
under DC 5214.  Id.

Under DC 5215, limitation of motion of the wrist, a maximum 10 
percent rating is warranted regardless of the severity of 
limitation of dorsiflexion or palmar flexion and regardless of 
whether the major or minor extremity is affected.  Id.  Thus, the 
Veteran cannot receive a rating in excess of his current 10 
percent rating under this code.  

Tendonitis is rated by analogy under tenosynovitis (DC 5024).  38 
C.F.R. § 4.20.  Diagnostic Code 5024, tenosynovitides, is to be 
rated as degenerative arthritis under DC 5003.  When the 
limitation of motion of the specific joint or joints involved is 
non-compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined not added under diagnostic code 5003.  See 38 C.F.R. § 
4.71a, DC 5003.  Thus, because the Veteran is receiving a 10 
percent rating under DC 5215 for his left wrist disability, he 
cannot receive a separate 10 percent rating under DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5003 the highest assignable rating 
for degenerative arthritis with x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations is 20 percent.  The 
Veteran's disability involves only his left wrist, and not two or 
more major or minor joints, and therefore he is not entitled to a 
20 percent evaluation under DC 5003.  

Regarding neurologic manifestations, there is no objective 
medical evidence, nor has the Veteran or his representative 
argued, that there is any paralysis, whether it be complete or 
incomplete of any nerve group or nerve, including the median or 
ulnar nerves.  38 C.F.R. § 4.124a, DCs 8510-8519.  Thus, the 
Veteran is not entitled to a separate rating based on a 
peripheral nerve condition associated with his left wrist 
disability.  

Finally, 38 C.F.R. § 4.73, Diagnostic Code 5307 pertains to 
Muscle Group VII, and Diagnostic Code 5308 pertains to Muscle 
Group VIII.  Group VII functions to flex the wrist and fingers 
and Group VIII functions to extend the wrist, fingers, and thumb.  
Under DC 5307, a non-compensable rating is assigned for a slight 
muscle injury, a 10 percent rating is assigned when moderate, and 
a 20 percent rating is assigned when moderately severe 
(nondominant) or 30 percent when moderately severe (dominant).  
Under DC 5308, a non-compensable rating is assigned for a slight 
muscle injury; a 10 percent rating is assigned when moderate; and 
a 20 percent rating is assigned when moderately severe 
(nondominant or dominant).  

Because muscle Groups VII and VIII are in the same anatomical 
region and act upon the same joint, only one evaluation can 
potentially be assigned.  38 C.F.R. § 4.55.

Regulations note that a "slight" muscle disability results from a 
simple wound of muscle without debridement or infection.  History 
and complaint include service department record of superficial 
wound with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 38 C.F.R. § 4.56.  
Objective findings include minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint include service 
department record or other evidence of in- service treatment for 
the wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined below 
in 38 C.F.R. § 4.56 paragraph (c), particularly lowered threshold 
of fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings include 
entrance and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side.  

Regulation notes that a "moderately severe" muscle disability 
results from a through and through or deep penetrating wound by 
small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints include prolonged 
hospitalization for treatment of the wound, consistent complaints 
of the cardinal symptoms of muscle disability, and evidence of 
inability to keep up with work requirements.  Objective findings 
include entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indication on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with the sound side; 
tests of strength and endurance compared to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d).  

A through-and-through injury, with muscle damage, shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other trauma, 
and the criteria are to be considered with all factors in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

To receive a rating in excess of 10 percent under 38 C.F.R. § 
4.73, DC 5307 or 5308, the medical evidence must show that there 
is a moderately severe disability of the affected muscle groups.  
38 C.F.R. § 4.56(d).

The medical evidence of record indicates that, to the extent that 
there is any muscle injury involving the left wrist, these muscle 
group disabilities did not result from a through and through or 
deep penetrating wound of short track from a shrapnel fragment, 
and STRs do not note debridement procedures, prolonged infection, 
or prolonged hospitalization for treatment of the wound.  The VA 
examiner found, and the Veteran credibly reported, that he had 
pain on motion of his wrist and did have decreased range of 
motion. See 38 C.F.R. § 4.56(c).  However, there is no medical 
evidence to indicate any loss of deep fascia or muscle substance, 
or normal firm resistence of muscles.  The objective findings do 
include retained metallic fragments, however that finding alone 
does not dictate that the disability will be deemed even 
moderate, let alone moderately severe.  See Tropf v. Nicholson, 
20 Vet App 317 (2006).  Nor are there other factors indicating a 
moderately severe muscle injury.  See Robertson, 5 Vet. App. at 
70.  Thus, because the competent evidence of record does not 
indicate that the Veteran's disability is moderately severe, a 
rating in excess of 10 percent cannot be assigned under 38 C.F.R. 
§ 4.73, DC 5307 or 5308.

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected left wrist disability, as 
indicated in the above discussions.  See DeLuca, supra.  The 
Veteran's complaints of pain during his VA examination, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability. 

At no time during the pendency of this claim has the Veteran's 
left wrist disability met or nearly approximated the criteria for 
a compensable rating, and staged ratings are not for application.  
See Hart, 21 Vet. App. at 505.

The Veteran genuinely believes that the severity of his left 
wrist disability merits a higher rating.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
severity of his service-connected disability, and his views are 
of no probative value.  And, even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
detailed opinion provided by the VA medical professional, which 
shows that the criteria for a rating in excess of 10 percent for 
his left wrist disability have not been met.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for a left wrist 
disability is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service- connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various health 
professionals are the symptoms included in the criteria found in 
the rating schedule for a left wrist disability.  As discussed 
above, when the Veteran's symptoms and the effects of his left 
wrist disability are compared to the criteria in the ratings 
schedule, the 10 percent rating accurately reflects the level of 
severity of his disability.  The schedular criteria are not 
inadequate for rating this Veteran's disability and regardless of 
any effects on employment, referral for extra-schedular 
consideration is not warranted.  

ORDER

Entitlement to an evaluation in excess of 10 percent for a left 
wrist disability is denied.  


REMAND

The Veteran seeks service connection for a left forearm 
disability, to include as secondary to a left wrist disability.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a). Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where 
a service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 448.

The medical evidence of record indicates that the Veteran has a 
current left forearm disability.  VA treatment records dated in 
1995 note that, in December 1994, the Veteran was diagnosed with 
Kienbocks Disease and had shortening of the radius that went on 
to a non-union.  January 1995 VA surgical treatment records note 
that the Veteran was admitted for Kienbocks Disease of the left 
wrist and that the Veteran has a 20 year history of left 
radiocarpal wrist pain.  The Veteran underwent a left radial 
shortening procedure.  A VA examination was conducted in January 
2006 and a diagnosis of residuals of left radial bone surgery, 
manifested by pain and tenderness of the forearm at the level of 
the radial bone, was given.  

The Veteran's October 1965 pre-induction examination notes that 
the Veteran reported he broke his arm 4 years earlier when he 
fell off a trampoline, and a physician noted that the Veteran 
broke the left head of his radius 4 years ago; no sequela.  

A pre-existing injury or disease will be considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is 
the Secretary's burden to rebut the presumption of aggravation in 
service.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993).

A January 2008 VA examination report notes that the examination 
was not about the old healed fracture of the distal radius and 
that the shell fragment wound has nothing to do with the fracture 
of the distal radius.  The January 2008 VA examination was not 
conducted to determine the nature and etiology of the Veteran's 
claimed left forearm disability and does not indicate whether the 
Veteran's pre-existing fracture of the left head of his radius 
was aggravated by service, whether the disability underwent no 
increase in severity during service, whether the Veteran's 
current left forearm disability had its onset during, or is 
otherwise related to, service, or whether it is caused or 
aggravated by his service-connected left wrist disability.  Thus, 
a VA examination addressing these issues is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 
(c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current left forearm disability.  The 
examiner should conduct a thorough 
examination and diagnose any and all 
disabilities related to Veteran's left 
forearm.  The examiner is to provide an 
opinion as to whether it is at least as 
likely as not that any left forearm 
disability that the Veteran now currently has 
pre-existed his entrance into service and was 
aggravated to a permanent degree during 
service beyond that which would have been 
expected given the normal progression of the 
disability.  

If not, is it at least as likely as not that 
any current left forearm disability had its 
onset during, or is otherwise related to, the 
Veteran's service.  The examiner is to 
specifically discuss the January 1995 VA 
surgical treatment records noting that the 
Veteran has a 20 year history of left 
radiocarpal wrist pain.  

If not, is it at least as likely as not that 
any current left forearm disability is 
caused or aggravated by the Veteran's 
service connected left wrist disability.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A complete rationale 
should be provided for all opinions.

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


